Citation Nr: 1214487	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-34 784	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for the assignment of a 60 percent evaluation for the service-connected lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1974.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a rating decision of the RO that assigned an increased rating of 50 percent for the service-connected low back disability, effective on February 2, 2007.  

The RO also assigned a total rating based on individual unemployability by reason of service-connected disability, effective on February 2, 2007.    


FINDINGS OF FACT

1.  The Veteran is shown to have served on active duty from September 1972 to August 1974.

2.  On April 4, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, as the Board does not have jurisdiction to review the appeal, it is dismissed.


ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




Department of Veterans Affairs


